DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 16 October 2019. 
Claims 1-2 are currently pending and being examined. Claims 3-19 are withdrawn from further consideration.

Election/Restrictions
Claims 3-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen ‘328 (US 2011/0162328) in view of Jennerjohn (US 4,436,169).

In regard to Claim 1, Cullen ‘328 teaches a mobile bagging machine comprising:
a chassis (12; Fig. 2);
a feed bin (18; Fig. 2) coupled to the chassis (12; Fig. 2);
a packing assembly (22; Fig. 2) coupled to the feed bin (18; Fig. 2);
an adjustable tunnel (mobile bagging machines that includes a variable-width tunnel; Abstract; See Fig. 9) coupled to the packing assembly (22; Fig. 2).
Cullen ‘328 does not expressly teach an extendable cabin coupled to the chassis.
However, Jennerjohn teaches an extendable cabin (16; Fig. 2) coupled to a chassis (12; Fig. 2). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Cullen ‘328, by having an extendable cab, as taught by Jennerjohn, so the operator is able to move the cab during proper operation, so the operator’s line of sightwith respect to what the operator is working on is not obstructed. (Jennerjohn col. 1 l. 18-24).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen ‘328 (US 2011/0162328) in view of Jennerjohn (US 4,436,169), further in view of Cullen ‘332 (US 2005/0155332).

In regard to Claim 2, Cullen ‘328 and Jennerjohn teach the mobile bagging machine of claim 1. Cullen ‘328 further teaches the adjustable tunnel comprises:
an expandable base (88; Figs. 6-8; ¶[0068]) having first and second ends (see opposing ends of first telescoping member 90 and second telescoping member 92; ¶[0068]), the expandable base having collapsed and expanded configurations (see Fig. 9 showing configurations of various widths), wherein a distance between the first end and the second end is less in the collapsed configuration than in the expanded configuration (dimension 86 is less than dimension 82 in Fig. 9);
a central arch panel (102; ¶[0072]) disposed above the expandable base (see Fig. 6 showing 102 located above 88), wherein the central arch panel is vertically movable between first and second positions (see Fig. 9 showing 102 in various positions);
a first side panel (100; Fig 7) having a first side panel base coupled to the expandable base at the first end (100 is coupled to second telescoping member 92 of 88);
a second side panel (104) having a second side panel base coupled to the expandable base at the second end (104 is coupled to first telescoping member of 88);
a first intermediate panel (106) disposed between the central arch panel and the first side panel (Fig. 7);
a second intermediate panel assembly (108) disposed between the central arch panel and the second panel (Fig. 7).

However, Cullen ‘332 teaches a surface tensioning assembly (straps 78 and tie-rods 80; Fig. 7; ¶[0055]) disposed about first and second side panels (30 & 32) and central arch panel (34).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Cullen ‘328 and Buchheit, by adding a securing system, as taught by Cullen ‘332, so the expandable and adjustable tunnel does not change size while in operation and maintains the desired, user-selected position during operation of the bagging machine. (Cullen ‘332 ¶[0054]-[0055]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731